Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 1 of 19




                 EXHIBIT 7
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 2 of 19




                                                               PA0399
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 3 of 19




                                                               PA0400
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 4 of 19




                                                               PA0401
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 5 of 19




                                                               PA0402
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 6 of 19




                                                               PA0403
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 7 of 19




                                                               PA0404
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 8 of 19




                                                               PA0405
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 9 of 19




                                                               PA0406
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 10 of 19




                                                               PA0407
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 11 of 19




                                                               PA0408
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 12 of 19




                                                               PA0409
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 13 of 19




                                                               PA0410
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 14 of 19




                                                               PA0411
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 15 of 19




                                                               PA0412
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 16 of 19




                                                               PA0413
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 17 of 19




                                                               PA0414
Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 18 of 19




                                                               PA0415
        Case 2:16-cv-04499-DLR Document 206-7 Filed 07/08/20 Page 19 of 19




Store         Store Address
         40   2550 North Scottsdale Road, Tempe, AZ, 85281
         41   1505 West Baseline Road, Tempe, AZ, 85283
         42   7220 East Main Street, Mesa, AZ, 85207
         43   1104 West Guadalupe Road, Mesa, AZ, 85210
         44   2215 West Fillmore Street, Phoenix, AZ, 85009
         45   15230 North 32nd Street, Phoenix, AZ, 85032
         46   9700 North 91st Ave Suite 126, Peoria, AZ, 85345
         47   500 South Country Club Drive, Mesa, AZ 85210
         48   12418 North 28th Drive, Phoenix, AZ 85029
         49   5030 North 27th Avenue, Phoenix, AZ 85017
         50   13128 W. Foxfire Rd Unit #106, Surprise, AZ 85374




                                                                       PA0416
